444 F.2d 223
Jerry Ronald GREEN, Plaintiff-Appellant,v.Bill HARBOUR et al., Defendants-Appellees.
No. 71-1362 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 29, 1971.

Appeal from United States District Court, Northern District of Texas; Sarah Tilghman Hughes, District Judge.
Herbert Green, Jr., Dallas, Tex., for plaintiff-appellant.
Tom Sands, Lyne, Klein & French, Dallas, Tex., for defendants-appellees.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1a


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I
1a. See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966.